DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s after final response filed 16 March 2021 has been entered and considered.  The restriction of claims 9-11 under election by original presentation has been reconsidered and the restriction is withdrawn.  Withdrawn claims 9-11 are rejoined with pending claim 26.  Upon consideration of Applicant’s amendment and arguments, the final office action dated 1 March 2021 has been withdrawn.  A non-final office action addressing the pending claims is issued herein.  Claims 9-11 and 26 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Fluorescence Polarization Assay for Detection of Burcella abortus Antibodies in Bulk Tank Bovine Milk Samples, 2002) in view of Heiman et al. (US 5,262,333) further in view of Wolde-Mariam (US 2003/0073073).
Gall et al. teach a method of treating and testing a sample comprising an analyte, the method comprising:
treating the sample to reduce riboflavin-dependent autofluroescence in the sample (pg. 1359, left column, 1st paragraph);
clarifying the sample while maintaining the analyte in the sample, wherein the clarifying further comprises adding a polar solvent to the sample (pg. 1357, left column, th paragraph, milk test samples were treated with 10 µL of 1-g/ml of citric acid, resulting in the precipitation of casein);
adding a tracer to the sample (fluorescein isothiocyanate added to the sample, pg. 1357, right column, 1st paragraph); and
detecting fluorescence from the tracer in the sample, wherein the detected fluorescence indicates an amount of analyte in the sample (pg. 1357, Milk treatment and bmFPA, left column, 5th paragraph and right column, 1st paragraph).
Gall et al. fail to teach the treating comprising adding riboflavin binding protein to the sample or irradiating the sample and the clarifying further comprises adding a non-aqueous polar solvent to the sample.
Heiman et al. teach elimination of potential fluorescence interference from riboflavin, which is found in milk, in a sample by adding a riboflavin binding protein directly to a sample to bind riboflavin present in the sample (col. 4, line 64-col. 5, line 9), in order to eliminate fluorescence interference in a fluorescent polarization assay (col. 4, lines 29-31 and col. 5, lines 6-7). 
	Wolde-Mariam teaches a method comprising clarifying a sample to precipitate casein comprising adding acetic acid or sulfuric acid, which are non-aqueous polar solvents, to the sample (par. 61 and 65), in order to provide precipitation of casein (par. 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the treatment for reducing riboflavin dependent autofluorescence in the method taught by Gall et al., adding a riboflavin binding protein as taught by Heiman et al., in order to eliminate fluorescence 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the citric acid taught by Gall et al., a non-aqueous polar solvent that is acetic acid or sulfuric acid as taught by Wolde-Mariam.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected precipitation of casein from a milk sample would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Gall and Heiman are similarly drawn to reducing fluorescence in a sample due to riboflavin in a fluorescence polarization assay.  Gall and Wolde-Mariam are similarly drawn to precipitation of casein from a milk sample.
	With respect to claim 11, Gall et al. teach the polar solvent added to the sample in an amount sufficient to maintain the analyte in the sample (analyte is present milk sample after solvent addition, pg. 1357, left column, Milk treatment and bmFPA, 5th paragraph).  Wolde-Mariam also teaches the non-aqueous polar solvent added to the sample in an amount sufficient to maintain the analyte in the sample (casein is precipitated with the acetic acid or sulfuric acid, but the removal and treatment does not interfere with the analyte and therefore the analyte is maintained in the sample, par. 65).  .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Fluorescence Polarization Assay for Detection of Burcella abortus Antibodies in Bulk Tank Bovine Milk Samples, 2002) in view of Heiman et al. (US 5,262,333) further in view of Wolde-Mariam (US 2003/0073073), as applied to claim 9, and Lachkar et al. (US 2010/0121037).
Gall et al. in view of Heiman et al. further in view of Wolde-Mariam teach a method of clarifying a sample by precipitating casein using a non-aqueous polar solvent that is an acid.
Lachkar et al. teach a method of treating a milk sample with an acidic preparation or a chemical processing using ethanol which is an alcohol non-aqueous polar solvent (par. 8 and 12), in order to precipitate casein (par. 8 and 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the acidic treatment taught by Gall et al. in view of Heiman et al. further in view of Wolde-Mariam, a chemical processing using a non-aqueous polar solvent of ethanol as taught by Lachkar et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected precipitation of casein from a milk sample would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Gall, Wolde-Mariam and Lachkar are similarly drawn to precipitation of caseins from a milk sample using an acidic treatment.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Fluorescence Polarization Assay for Detection of Burcella abortus Antibodies in Bulk Tank Bovine Milk Samples, 2002) in view of Heiman et al. (US 5,262,333) further in view of Weber et al. (US 5,273,765), Wolde-Mariam (US 2003/0073073), Lachkar et al. (US 2010/0121037) and Trapiella-Alfonso et al. (Biosensors and bioelectronics, 2011).
Gall et al. teach a method of treating and testing a sample comprising an analyte, the method comprising:
treating the sample to reduce riboflavin-dependent autofluroescence in the sample (pg. 1359, left column, 1st paragraph);
clarifying the sample while maintaining the analyte in the sample, wherein the clarifying further comprises adding a polar solvent to the sample, coagulating casein in the sample and removing the coagulated casein from the sample (pg. 1357, left column, Milk treatment and bmFPA, 5th paragraph, milk test samples were treated with 10 µL of 1-g/ml of citric acid, resulting in the precipitation of casein, fat in the milk sample is congealed and therefore coagulated and the resulting skim milk sample is dispensed, which indicates removal of the coagulated casein from the sample), wherein the solvent is added to the sample in an amount sufficient to maintain the analyte in the sample th paragraph);
adding a tracer to the sample (fluorescein isothiocyanate added to the sample, pg. 1357, right column, 1st paragraph); and
detecting fluorescence from the tracer in the sample, wherein the detected fluorescence indicates an amount of analyte in the sample (pg. 1357, Milk treatment and bmFPA, left column, 5th paragraph and right column, 1st paragraph), wherein the sample comprises a milk product (positive, negative and control milk samples, pg. 1357, left column, 2nd-4th paragraphs), the clarifying further comprising removing lipid from the sample (fat in the milk sample is congealed and the resulting skim milk sample is dispensed, which indicates removal of lipid from the sample, pg. 1357, left column, 5th paragraph) and the clarifying generates a milk serum form of the sample (resulting skim milk is a milk serum since the casein and fat has been removed, pg. 1357, left column, 5th paragraph).
Gall et al. fail to teach the analyte being progesterone, the treating comprising adding riboflavin binding protein to the sample, the coagulating comprising adding a rennet to the sample and the clarifying further comprises adding a non-aqueous polar solvent to the sample.
Heiman et al. teach elimination of potential fluorescence interference from riboflavin, which is found in milk, in a sample by adding a riboflavin binding protein directly to a sample to bind riboflavin present in the sample (col. 4, line 64-col. 5, line 9) and detection performed in the presence of riboflavin binding protein added to the sample (detection with riboflavin binding protein present before and after tracer has 
Weber et al. teach a method of milk coagulation comprising coagulating a milk sample by lactic acid and adding rennet to hasten coagulation (col. 1, lines 23-29), in order to favor expulsion of whey (col. 1, lines 28-29).  Although Weber et al. do not specifically teach the amount of rennet added to the sample, the rennet is sufficient to coagulate the milk and is therefore considered to be added in an amount sufficient to coagulate the casein.
	Wolde-Mariam teaches a method comprising clarifying a sample to precipitate casein comprising adding acetic acid or sulfuric acid, which are non-aqueous polar solvents, to the sample (par. 61 and 65), in order to provide precipitation of casein (par. 65).
Lachkar et al. teach a method of treating a milk sample with an acidic preparation or a chemical processing using ethanol which is an alcohol non-aqueous polar solvent (par. 8 and 12), wherein the non-aqueous polar solvent, ethanol, is added to the sample at a final concentration of about 40% v/v and coagulating is conducted in the presence of the alcohol (par. 12), in order to precipitate casein (par. 8 and 12).
Trapiella-Alfonso et al. teach a fluorescent immunoassay for detection of progesterone in a milk sample (pg. 4754, left column, third paragraph), in order to provide quantitative determination of progesterone in milk (Abstract).
It would have been obvious to one having ordinary skill in the art before the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Gall et al. in view of Heiman et al., addition of rennet to milk coagulating by an acid as taught by Weber et al., in order to provide faster coagulation times (Weber, col. 26-27).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the citric acid taught by Gall et al. in view of Heiman et al. further in view of Weber et al., a non-aqueous polar solvent that is acetic acid or sulfuric acid as taught by Wolde-Mariam.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected precipitation of casein from a milk sample would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the acidic treatment taught by Gall et al. in view of Heiman et al. further in view of Weber et al. and Wolde-Mariam, a chemical processing using a non-aqueous polar solvent of ethanol as taught by Lachkar et al.  One having ordinary skill in the art would have been motivated to make 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect as the analyte in the method of Gall et al. in view of Heiman et al. further in view of Weber et al., Wolde-Mariam and Lachkar et al., progesterone as taught by Trapiella-Alfonso et al. because Gall et al. teach a method that is capable of detecting any analyte in milk and one would be motivated to detect an appropriate analyte when activities related to a female reproductive cycle is desired (Trapiella-Alfonso, pg. 4753, paragraph spanning left and right columns). 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Gall, Weber, Wolde-Mariam and Lachkar are similarly drawn to precipitation of caseins from a milk sample using an acidic treatment.  Gall and Heiman are similarly drawn to reducing fluorescence in a sample due to riboflavin in a fluorescence polarization assay.  Gall and Wolde-Mariam are similarly drawn to precipitation of casein from a milk sample.  Gall and Trapiella-Alfonso are similarly drawn to fluorescent detection of an analyte in a milk sample.

Response to Arguments


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MELANIE BROWN/           Primary Examiner, Art Unit 1641